Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 1 of 18




           EXHIBIT 8
                         Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 2 of 18

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints


         Claim 14 Elements                                                    Applicability
 A computer program product          Cisco Advanced Malware Protection (AMP) includes a computer program product embodied on a
 embodied on a non‐transitory        non‐transitory computer readable medium (e.g., Cisco security appliances and/or firewalls, etc.), the
 computer readable medium, the       computer program product comprising:
 computer program product
 comprising:                         “Deployment Options for Protection Everywhere

                                     Cybercriminals launch their attacks through a variety of entry points into organizations. To be truly
                                     effective at catching stealthy attacks, organizations need visibility into as many attack vectors as
                                     possible. Therefore, the AMP solution can be deployed at different control points throughout the
                                     extended network. Organizations can deploy the solution how and where they want it to meet their
                                     specific security needs. Options include those in the following list:”

                                      Product Name             Details
                                      …                        …
                                      Cisco AMP for            Deploy AMP as a network‐based
                                      Networks                 solution integrated into Cisco
                                                               Firepower NGIPS security
                                                               appliances.
                                      Cisco AMP on             Deploy AMP capabilities integrated
                                      Firewalls and ASA with   into the Cisco NGFW or ASA
                                      FirePOWER Services       Adaptive Security Appliance
                                                               firewall.
                                      …                        …
                                      Cisco AMP for Meraki     Deploy AMP as part of the Meraki
                                      MX                       MX Security Appliance for cloud‐
                                                               based simplified security


                                                                                                                             Page 1
                                                        EXHIBIT 8
                           Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 3 of 18

                                                   PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 14 Elements                                                       Applicability
                                                                   management with advanced threat
                                                                   capabilities.

                                        https://www.cisco.com/c/en/us/solutions/collateral/enterprise‐networks/advanced‐malware‐
                                        protection/solution‐overview‐c22‐734228.html (emphasis added)

 code for:                            Cisco Advanced Malware Protection (AMP) includes code for: accessing at least one data structure
                                      (e.g., AMP’s threat intelligence database, etc.) identifying a plurality of mitigation techniques (e.g.,
 accessing at least one data          static and dynamic malware analysis and/or outbreak control, etc.) that mitigate effects of attacks
 structure identifying a plurality of that take advantage of vulnerabilities (e.g., memory attacks on an application and/or operating
 mitigation techniques that mitigate system process, etc.), where: each mitigation technique (e.g., the static and dynamic malware
 effects of attacks that take         analysis and/or outbreak control, etc.) is capable of mitigating an effect of an attack (e.g., a
 advantage of vulnerabilities,        previously unknown zero‐day threat and/or infection like polymorphic malware, compromised
 where:                               application, and/or malware call‐back communication, etc.) that takes advantage of a
                                      corresponding vulnerability (e.g., a memory attack on an application and/or operating system
 each mitigation technique is         process, etc.), and
 capable of mitigating an effect of
 an attack that takes advantage of a “This is the power of continuous analysis, continuous detection, and retrospective security: the
 corresponding vulnerability, and     ability to record the activity of every file in the system and, if a supposedly “good” file turns “bad,”
                                        the ability to detect it and rewind the recorded history to see the origin of the threat and the
                                        behavior it exhibited. AMP then provides you with built‐in response and remediation capabilities to
                                        eliminate the threat. AMP also remembers what it sees, from the threat’s signature to the behavior
                                        of the file, and logs the data in AMP’s threat intelligence database to further strengthen front‐line
                                        defenses so this file and files like it will not be able to evade initial detection again.”

                                        “Main Features
                                        AMP’s continuous analysis and retrospective security capabilities are made possible because of
                                        these robust features:

                                                                                                                                  Page 2
                            Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 4 of 18

                                                   PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 14 Elements                                                          Applicability
                                        ...
                                         Static and dynamic malware analysis: A highly secure sandboxing environment helps you run,
                                            analyze, and test malware in order to discover previously unknown zero‐day threats. Integration
                                            of Threat Grid’s sandboxing and static and dynamic malware analysis technology into AMP
                                            solutions results in a more comprehensive analysis checked against a larger set of behavioral
                                            indicators.
                                        ...
                                         Outbreak control: Achieve control over suspicious files or outbreaks and remediate an infection
                                            without waiting for a content update. Within the outbreak control feature:
                                             Simple custom detections can quickly block a specific file across all or selected systems
                                             Advanced custom signatures can block families of polymorphic malware
                                             Application blocking lists can enforce application policies or contain a compromised
                                                application being used as a malware gateway and stop the reinfection cycle
                                             Custom whitelists will help ensure that safe, custom, or mission‐critical applications
                                                continue to run no matter what
                                             Device flow correlation will stop malware call‐back communications at the source, especially
                                                for remote endpoints outside the corporate network”
                                        https://www.cisco.com/c/en/us/solutions/collateral/enterprise‐networks/advanced‐malware‐
                                        protection/solution‐overview‐c22‐734228.html (emphasis added)

 each mitigation technique has a        Cisco Advanced Malware Protection (AMP) includes each mitigation technique (e.g., the static and
 mitigation type including at least     dynamic malware analysis and/or outbreak control, etc.) has a mitigation type including at least
 one of a patch, a policy setting, or   one of a patch, a policy setting, or a configuration option (e.g., an application blocking list that
 a configuration option;                enforces application policies to stop a reinfection cycle, etc.);

                                        “Main Features
                                        AMP’s continuous analysis and retrospective security capabilities are made possible because of
                                        these robust features:

                                                                                                                                 Page 3
                          Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 5 of 18

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 14 Elements                                                       Applicability
                                     ...
                                      Static and dynamic malware analysis: A highly secure sandboxing environment helps you run,
                                         analyze, and test malware in order to discover previously unknown zero‐day threats. Integration
                                         of Threat Grid’s sandboxing and static and dynamic malware analysis technology into AMP
                                         solutions results in a more comprehensive analysis checked against a larger set of behavioral
                                         indicators.
                                     ...
                                      Outbreak control: Achieve control over suspicious files or outbreaks and remediate an infection
                                         without waiting for a content update. Within the outbreak control feature:
                                          Simple custom detections can quickly block a specific file across all or selected systems
                                          Advanced custom signatures can block families of polymorphic malware
                                          Application blocking lists can enforce application policies or contain a compromised
                                             application being used as a malware gateway and stop the reinfection cycle
                                          Custom whitelists will help ensure that safe, custom, or mission‐critical applications
                                             continue to run no matter what
                                          Device flow correlation will stop malware call‐back communications at the source, especially
                                             for remote endpoints outside the corporate network”
                                     https://www.cisco.com/c/en/us/solutions/collateral/enterprise‐networks/advanced‐malware‐
                                     protection/solution‐overview‐c22‐734228.html (emphasis added)

 code for:                           Cisco Advanced Malware Protection (AMP) includes code for: receiving information (e.g., data
                                     pertaining to systems affected by malware on the Device Trajectory dashboard, etc.) in connection
 receiving information in            with at least one of a plurality of devices (e.g., a specific endpoint or computer on which threat
 connection with at least one of a   activity has been received, etc.); and
 plurality of devices; and
                                     “Powerful innovations like file trajectory and device trajectory [] use AMP’s big data analytics and
                                     continuous analysis capabilities to show you the systems affected by malware, including patient
                                     zero and the root causes associated with a potential compromise. These capabilities help you

                                                                                                                              Page 4
                         Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 6 of 18

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 14 Elements                                                        Applicability
                                     quickly understand the scope of the problem by identifying malware gateways and the path that
                                     attackers are using to gain a foothold into other systems.”




                                     ...
                                     Device trajectory further aids a quick analysis of threat activity on a computer by tracking file and
                                     network activity at the endpoint in chronological order. You gain complete visibility into the events

                                                                                                                              Page 5
                           Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 7 of 18

                                                    PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 14 Elements                                                           Applicability
                                         that occurred leading up to and following a compromise, including parent processes, connections to
                                         remote hosts, and unknown files that may have been downloaded by malware.”
                                         https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                         733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collateral/
                                         enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html (emphasis
                                         added)

 identifying an attack on the at least   Cisco Advanced Malware Protection (AMP) includes identifying an attack (e.g., a previously
 one device that takes advantage of      unknown zero‐day threat and/or infection like polymorphic malware, compromised application,
 at least one of the vulnerabilities,    and/or malware call‐back communication, etc.) on the at least one device (e.g., the specific
 based on the information;               endpoint or computer on which threat activity has been received, etc.) that takes advantage of at
                                         least one of the vulnerabilities (e.g., a memory attack on an application and/or operating system
                                         process, etc.), based on the information (e.g., the data pertaining to systems affected by malware
                                         on the Device Trajectory dashboard, etc.);

                                         “Features and Benefits of Cisco AMP for Endpoints”

                                          Feature           Benefits
                                          ...               ...
                                          Dashboards        Gain visibility into your environment
                                                            through a single pane of glass ‐ with a view
                                                            into hosts, devices, applications, users,
                                                            files, and geolocation information, as well
                                                            as advanced persistent threats (APTs),
                                                            threat root causes, and other
                                                            vulnerabilities ‐ to provide a




                                                                                                                                Page 6
                         Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 8 of 18

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 14 Elements                                                        Applicability
                                                         comprehensive contextual view so that
                                                         you can make informed security decisions.
                                      ...                ...
                                      Exploit            Memory attacks can penetrate endpoints,
                                      Prevention         and malware evades security defenses by
                                                         exploiting vulnerabilities in applications
                                                         and operating system processes. The
                                                         Exploit Prevention feature will defend
                                                         endpoints from all exploit‐based, memory
                                                         injection attacks—including ransomware
                                                         using in‐memory techniques, web‐borne
                                                         attacks that use shellcode to run a
                                                         payload, and zero‐day attacks on software
                                                         vulnerabilities yet to be patched.

                                     https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                     733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collateral/
                                     enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html (emphasis
                                     added)

                                     “Powerful innovations like file trajectory and device trajectory [] use AMP’s big data analytics and
                                     continuous analysis capabilities to show you the systems affected by malware, including patient
                                     zero and the root causes associated with a potential compromise. These capabilities help you
                                     quickly understand the scope of the problem by identifying malware gateways and the path that
                                     attackers are using to gain a foothold into other systems.”




                                                                                                                              Page 7
                         Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 9 of 18

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 14 Elements                                                       Applicability




                                     ...
                                     Device trajectory further aids a quick analysis of threat activity on a computer by tracking file and
                                     network activity at the endpoint in chronological order. You gain complete visibility into the events
                                     that occurred leading up to and following a compromise, including parent processes, connections to
                                     remote hosts, and unknown files that may have been downloaded by malware.”


                                                                                                                             Page 8
                           Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 10 of 18

                                                     PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 14 Elements                                                       Applicability
                                         https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                         733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collateral/
                                         enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html (emphasis
                                         added)

 code for:                               Cisco Advanced Malware Protection (AMP) includes code for: automatically applying at least two of
                                         the plurality of mitigation techniques (e.g., the static and dynamic malware analysis and/or
 automatically applying at least two     outbreak control, etc.) including at least one first mitigation technique of a first mitigation type
 of the plurality of mitigation          (e.g., a first of a specific file, a custom signature, application blocking lists, or custom whitelist, etc.)
 techniques including at least one       and at least one second mitigation technique of a second mitigation type (e.g., a second of a specific
 first mitigation technique of a first   file, a custom signature, application blocking lists, or custom whitelist, etc.) to the at least one
 mitigation type and at least one        device (e.g., the specific endpoint or computer on which threat activity has been received, etc.), for
 second mitigation technique of a        mitigating an effect of the attack (e.g., a previously unknown zero‐day threat and/or infection like
 second mitigation type to the at        polymorphic malware, compromised application, and/or malware call‐back communication, etc.) on
 least one device, for mitigating an     the at least one device (e.g., the specific endpoint or computer on which threat activity has been
 effect of the attack on the at least    received, etc.) that takes advantage of the at least one vulnerability (e.g., the memory attack on an
 one device that takes advantage of      application and/or operating system process, etc.);
 the at least one vulnerability;
                                         “Cisco AMP for Endpoints Outbreak Control gives you a suite of capabilities to effectively stop the
                                         spread of malware and malware‐related activities, like call‐back communications or dropped file
                                         execution, without waiting for updates from your security vendor. This gives you the power to
                                         move directly from investigation to control with a few mouse clicks, significantly reducing the time
                                         a threat has to spread or do more damage and the time it normally takes to put controls in place.”
                                         https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                         733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collateral/
                                         enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html (emphasis
                                         added)


                                                                                                                                        Page 9
                        Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 11 of 18

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 14 Elements                                                      Applicability
                                     “Main Features
                                     AMP’s continuous analysis and retrospective security capabilities are made possible because of
                                     these robust features:
                                     ...
                                      Static and dynamic malware analysis: A highly secure sandboxing environment helps you run,
                                         analyze, and test malware in order to discover previously unknown zero‐day threats. Integration
                                         of Threat Grid’s sandboxing and static and dynamic malware analysis technology into AMP
                                         solutions results in a more comprehensive analysis checked against a larger set of behavioral
                                         indicators.
                                     ...
                                      Outbreak control: Achieve control over suspicious files or outbreaks and remediate an infection
                                         without waiting for a content update. Within the outbreak control feature:
                                          Simple custom detections can quickly block a specific file across all or selected systems
                                          Advanced custom signatures can block families of polymorphic malware
                                          Application blocking lists can enforce application policies or contain a compromised
                                             application being used as a malware gateway and stop the reinfection cycle
                                          Custom whitelists will help ensure that safe, custom, or mission‐critical applications
                                             continue to run no matter what
                                          Device flow correlation will stop malware call‐back communications at the source, especially
                                             for remote endpoints outside the corporate network”
                                     https://www.cisco.com/c/en/us/solutions/collateral/enterprise‐networks/advanced‐malware‐
                                     protection/solution‐overview‐c22‐734228.html (emphasis added)

                                     “Features and Benefits of Cisco AMP for Endpoints”

                                      Feature           Benefits
                                      ...               ...


                                                                                                                          Page 10
                        Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 12 of 18

                                               PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 14 Elements                                                        Applicability
                                      Dashboards        Gain visibility into your environment
                                                        through a single pane of glass ‐ with a view
                                                        into hosts, devices, applications, users,
                                                        files, and geolocation information, as well
                                                        as advanced persistent threats (APTs),
                                                        threat root causes, and other
                                                        vulnerabilities ‐ to provide a
                                                        comprehensive contextual view so that
                                                        you can make informed security decisions.
                                      ...               ...
                                      Exploit           Memory attacks can penetrate endpoints,
                                      Prevention        and malware evades security defenses by
                                                        exploiting vulnerabilities in applications
                                                        and operating system processes. The
                                                        Exploit Prevention feature will defend
                                                        endpoints from all exploit‐based, memory
                                                        injection attacks—including ransomware
                                                        using in‐memory techniques, web‐borne
                                                        attacks that use shellcode to run a
                                                        payload, and zero‐day attacks on software
                                                        vulnerabilities yet to be patched.

                                     https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                     733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collateral/
                                     enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html (emphasis
                                     added)




                                                                                                                    Page 11
                           Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 13 of 18

                                                   PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

          Claim 14 Elements                                                              Applicability
 wherein the computer program           Cisco Advanced Malware Protection (AMP) includes wherein the computer program product is
 product is operable such that the      operable such that the effect of the attack (e.g., a previously unknown zero‐day threat and/or
 effect of the attack is mitigated by   infection like polymorphic malware, compromised application, and/or malware call‐back
 preventing the attack from taking      communication, etc.) is mitigated by preventing the attack from taking advantage (e.g., exploiting,
 advantage of the at least one          etc.) of the at least one vulnerability (e.g., the memory attack on an application and/or operating
 vulnerability;                         system process, etc.);

                                        “Features and Benefits of Cisco AMP for Endpoints”

                                         Feature        Benefits
                                         ...            ...
                                         Dashboards     Gain visibility into your environment through a
                                                        single pane of glass ‐ with a view into hosts,
                                                        devices, applications, users, files, and
                                                        geolocation information, as well as advanced
                                                        persistent threats (APTs), threat root causes,
                                                        and other vulnerabilities ‐ to provide a
                                                        comprehensive contextual view so that you can
                                                        make informed security decisions.
                                         ...            ...
                                         Exploit        Memory attacks can penetrate endpoints, and
                                         Prevention     malware evades security defenses by exploiting
                                                        vulnerabilities in applications and operating
                                                        system processes. The Exploit Prevention
                                                        feature will defend endpoints from all exploit‐
                                                        based, memory injection attacks—including
                                                        ransomware using in‐memory techniques, web‐
                                                        borne attacks that use shellcode to run a

                                                                                                                              Page 12
                        Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 14 of 18

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 14 Elements                                                       Applicability
                                                     payload, and zero‐day attacks on software
                                                     vulnerabilities yet to be patched.

                                     https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                     733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collateral/
                                     enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html (emphasis
                                     added)

                                     “Cisco AMP for Endpoints Outbreak Control gives you a suite of capabilities to effectively stop the
                                     spread of malware and malware‐related activities, like call‐back communications or dropped file
                                     execution, without waiting for updates from your security vendor. This gives you the power to
                                     move directly from investigation to control with a few mouse clicks, significantly reducing the time
                                     a threat has to spread or do more damage and the time it normally takes to put controls in place.”
                                     https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                     733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collateral/
                                     enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html (emphasis
                                     added)

                                     “Main Features
                                     AMP’s continuous analysis and retrospective security capabilities are made possible because of
                                     these robust features:
                                     ...
                                      Static and dynamic malware analysis: A highly secure sandboxing environment helps you run,
                                         analyze, and test malware in order to discover previously unknown zero‐day threats. Integration
                                         of Threat Grid’s sandboxing and static and dynamic malware analysis technology into AMP
                                         solutions results in a more comprehensive analysis checked against a larger set of behavioral
                                         indicators.
                                     ...


                                                                                                                          Page 13
                          Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 15 of 18

                                                  PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 14 Elements                                                        Applicability
                                        Outbreak control: Achieve control over suspicious files or outbreaks and remediate an infection
                                           without waiting for a content update. Within the outbreak control feature:
                                            Simple custom detections can quickly block a specific file across all or selected systems
                                            Advanced custom signatures can block families of polymorphic malware
                                            Application blocking lists can enforce application policies or contain a compromised
                                               application being used as a malware gateway and stop the reinfection cycle
                                            Custom whitelists will help ensure that safe, custom, or mission‐critical applications
                                               continue to run no matter what
                                            Device flow correlation will stop malware call‐back communications at the source, especially
                                               for remote endpoints outside the corporate network”
                                       https://www.cisco.com/c/en/us/solutions/collateral/enterprise‐networks/advanced‐malware‐
                                       protection/solution‐overview‐c22‐734228.html (emphasis added)

 wherein the computer program          Cisco Advanced Malware Protection (AMP) includes wherein the computer program product is
 product is operable such that one     operable such that one or more of the plurality of mitigation techniques (e.g., the static and dynamic
 or more of the plurality of           malware analysis and/or outbreak control, etc.) is identified based on an identification of an
 mitigation techniques is identified   operating system (e.g., a Windows, Mac, Linux, and/or Android operating system, etc.).
 based on an identification of an
 operating system.                     “Main Features
                                       AMP’s continuous analysis and retrospective security capabilities are made possible because of
                                       these robust features:
                                       ...
                                        Static and dynamic malware analysis: A highly secure sandboxing environment helps you run,
                                           analyze, and test malware in order to discover previously unknown zero‐day threats. Integration
                                           of Threat Grid’s sandboxing and static and dynamic malware analysis technology into AMP
                                           solutions results in a more comprehensive analysis checked against a larger set of behavioral
                                           indicators.
                                       ...

                                                                                                                              Page 14
                        Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 16 of 18

                                                  PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 14 Elements                                                        Applicability
                                          Outbreak control: Achieve control over suspicious files or outbreaks and remediate an infection
                                           without waiting for a content update. Within the outbreak control feature:
                                            Simple custom detections can quickly block a specific file across all or selected systems
                                            Advanced custom signatures can block families of polymorphic malware
                                            Application blocking lists can enforce application policies or contain a compromised
                                              application being used as a malware gateway and stop the reinfection cycle
                                            Custom whitelists will help ensure that safe, custom, or mission‐critical applications
                                              continue to run no matter what
                                            Device flow correlation will stop malware call‐back communications at the source, especially
                                              for remote endpoints outside the corporate network”
                                     ...
                                     Deployment Options for Protection Everywhere

                                     Cybercriminals launch their attacks through a variety of entry points into organizations. To be truly
                                     effective at catching stealthy attacks, organizations need visibility into as many attack vectors as
                                     possible. Therefore, the AMP solution can be deployed at different control points throughout the
                                     extended network. Organizations can deploy the solution how and where they want it to meet their
                                     specific security needs. Options include those in the following list:”

                                         Product Name      Details
                                         Cisco AMP for     Protect PCs running Windows, Macs,
                                         Endpoints         Linux systems, and Android mobile
                                                           devices using AMP’s lightweight
                                                           connector, with no performance impact
                                                           on users. AMP for Endpoints can also be
                                                           launched from AnyConnect v4.1.



                                                                                                                            Page 15
                        Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 17 of 18

                                               PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 14 Elements                                                    Applicability
                                     https://www.cisco.com/c/en/us/solutions/collateral/enterprise‐networks/advanced‐malware‐
                                     protection/solution‐overview‐c22‐734228.html (emphasis added)

                                     “Software requirements”

                                      Cisco AMP for Endpoints   ● Microso Windows XP with
                                                                Service Pack 3 or later
                                                                ● Microso Windows Vista
                                                                with Service Pack 2 or later
                                                                ● Microso Windows 7
                                                                ● Microso Windows 8 and 8.1
                                                                ● Microso Windows 10
                                                                ● Microso Windows Server
                                                                2003
                                                                ● Microso Windows Server
                                                                2008
                                                                ● Microso Windows Server
                                                                2012
                                                                ● Mac OS X 10.7 and later
                                                                ● Linux Red Hat Enterprise 6.5,
                                                                6.6, 6.7, 6.8, 7.2, and 7.3
                                                                ● Linux CentOS 6.4, 6.5, 6.6,
                                                                6.7, 6.8, 7.2 and 7.3
                                      Cisco AMP for Endpoints   Android version 2.1 and later
                                      on Android mobile
                                      devices
                                      Cisco AMP for Endpoints   MDM supervised iOS version 11
                                      on Apple iOS


                                                                                                                    Page 16
                        Case 6:21-cv-00337-ADA Document 1-8 Filed 04/07/21 Page 18 of 18

                                               PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 14 Elements                                                    Applicability

                                     https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                     733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collateral/
                                     enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html




                                                                                                                    Page 17
